DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Monika Jaensson on 3/24/2021.
The application has been amended as follows: 
Amend Claim 1 to read:
A cable and termination system, comprising:
a) a cable comprising:
a cable core comprising three insulated phase conductors, three ground conductors, and filler interspersed within the cable core to force the ground conductors into symmetrical, geometric location within a corresponding phase conductor and a second phase conductor;
a cable wrap applied over the cable core;
b) a liquidtight conduit at least partially surrounding the cable; 
c)  a liquidtight fitting comprising a first end sized to receive the liquidtight conduit; and 
d) a termination comprising:
a first connector; and 
a second, reverse-threaded connector comprising an exterior metal body and a male metal body coupled with a collet sleeve.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to disclose the unique structure of a liquidtight conduit at least partially surrounding the cable and a liquidtight fitting comprising a first end sized to receive the liquidtight conduit, and in combination with all other elements of claim 1. 
Per independent claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to disclose the unique structure of a conduit at least partially surrounding the cable; and a termination comprising: a first connector comprising: a nut having a first end comprising interior threading and a second end sized to receive the conduit, the nut coupled with a grounding seal having metal tines, and in combination with all other elements of claim 10. 
Per independent claim 14, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to disclose the unique structure of a liquidtight conduit at least partially surrounding the cable; a liquidtight fitting comprising a first end sized to receive the liquidtight conduit and a second end having external threading, and in combination with all other elements of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references deemed most pertinent to the claimed subject matter are contained within the Applicant’s IDS filed 2/21/2020. Specifically, Morrison et al. (U.S. 7,309,835) is identified as the closest prior art. Morrison discloses a cable and termination system, comprising: a cable comprising: a cable core comprising three insulated phase conductors, three ground conductors, and filler interspersed within the cable core to force the ground conductors into symmetrical, geometric location with a corresponding phase conductor and a second phase conductor; and a cable wrap applied over the cable core; and a termination comprising: a first connector; and a second, reverse-threaded connector comprising an exterior metal body and a male metal body coupled with a collet sleeve. However, Morrison fails to disclose the features mentioned above in “Allowable Subject Matter”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833